   Case: 1:19-cv-00145-DAP Doc #: 478 Filed: 11/26/19 1 of 2. PageID #: 11639




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 DIGITAL MEDIA SOLUTIONS, LLC,         )                 Case No. 1:19-cv-145
                                       )
      Plaintiff,                       )                 JUDGE DAN AARON POLSTER
                                       )
      v.                               )                 MAGISTRATE JUDGE
                                       )                 THOMAS M. PARKER
 SOUTH UNIVERSITY OF OHIO, LLC, et al. )
                                       )
      Defendants.                      )                 ORDER
                                       )


       On November 6, 2019, Receiver Mark E. Dottore (“the receiver”) and Studio Enterprise

Manager, LLC, (“Studio”) filed a joint motion to authorize the sale of shared assets free and

clear of liens and to approve procedures regarding access to the DCEH data (“Motion to

Authorize”). ECF Doc. 446. On November 25, 2019, the California Department of Consumer

Affairs “(CDCA”) filed an objection to the joint motion. ECF Doc. 474. CDCA suggests that

the transaction proposed in the joint motion may run afoul of California statutory and regulatory

law governing postsecondary educational institution student records. ECF Doc. 467.

       The court will require the receiver and Studio to file a certification of either: 1) their

compliance with California law; or 2) their claim that the proposed sale of data is exempt from it.

The certification must be filed on or before 4:00 p.m. on December 2, 2019.
   Case: 1:19-cv-00145-DAP Doc #: 478 Filed: 11/26/19 2 of 2. PageID #: 11640



      IT IS SO ORDERED.


Dated: November 26, 2019                   s/Dan Aaron Polster



                                           Thomas M. Parker
                                           United States Magistrate Judge




                                       2
